

Exhibit No. 10.16
 
CONFIDENTIAL


April 9, 2008


Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street, Suite 1100B
New York, NY 10005


Dear Dr. Zabala,


This letter (the “Agreement”) will confirm the engagement of John W. Loofbourrow
Associates, Inc. (“Loofbourrow”), by Blackhawk Capital Group BDC, Inc., a
Delaware corporation and a business development company registered under the
Investment Company Act of 1940, as amended (the “Company”), as placement agent
in connection with the Company’s Regulation E Offering (the "Offering") of $5
million in common stock (“Securities”) to qualified institutional buyers only
(the "Investors").  The Offering will be pursuant to Forms 1-E and 1-E/A, which
shall include the required Offering Circular for the Offering, filed with the
SEC (collectively the "Form 1-E").  The maximum amount to be raised in the
Offering is $5,000,000; there is no minimum offering amount.  As of April 8,
2008, the Company has sold 698,112 shares of Common Stock in the Offering at
$1.00 per share for gross proceeds of $698,112.


1.
Scope of Loofbourrow’s Services. Loofbourrow will distribute Offering Materials
(as hereinafter defined) to potential investors, report the status of the
Offering to the Company, and assist in consummating the Offering, including, but
not limited to:



a.
familiarizing itself to the extent it deems appropriate and feasible with the
business operations, properties, financial condition, and prospects of the
Company,



b.
assisting the Company in preparing Offering Materials for distribution by
Loofbourrow to potential investors selected by Loofbourrow and the Company,



c.
screening and contacting prospective investors,



d.
assisting in negotiations with prospective investors, and



e.
advising and assisting the Company in structuring and pricing the Offering.



The Offering will be conducted pursuant to the terms and conditions of the Form
1-E.  It is understood by both parties that Loofbourrow intends to solicit
interest from a limited number of potential Investors and on a “best-efforts”
only basis.  Loofbourrow will, in its sole discretion, determine the
reasonableness of its efforts and is under no obligation to perform at any level
other than what it deems reasonable.  The Company shall retain control of the
Offering and shall have the right to determine (a) whether to accept and close
the sale of the Securities to a specific Investor, (b) whether to close or
terminate the Offering, and (c) the content of the Offering Materials.
 
 
 

--------------------------------------------------------------------------------

 


2.
Fees.  In return for Loofbourrow’s services in the placement of Securities, the
Company will pay Loofbourrow a cash fee equal to 10.00% of the gross proceeds
(the “Financing Fee”) of any Securities placed by Loofbourrow.



Any Financing Fees payable to Loofbourrow will be due at the closing date of the
Offering and shall be payable to Loofbourrow by the Company.  Loofbourrow shall
not be entitled to receive the reimbursement of any expenses from the Company.


3.
Term.  The term of this Agreement shall begin on the date hereof and shall
terminate 60 days ("Sixty Day Period") from the date that the Form 1-E is
available to be sent to prospective investors (“Termination Date”).  The Company
and Loofbourrow mutually retain the right to renew this Agreement upon written
notification to prior to the Termination Date.



For a period up to 5 years from the Termination Date and if Loofbourrow enters
into a selling group of any subsequent securities offerings of the Company, then
Loofbourrow shall receive additional financing fees (“Additional Fees”) if the
Company sells securities to those investors previously introduced by Loofbourrow
(“Protected Investors”).  Prior to the Termination Date, Loofbourrow will
furnish the Company with a written list of the Protected Investors.  The
Additional Fees will be equal to any underwriting or placement fees that are
listed in any future offering circular or prospectus.


4.
Company Information.  The Company will furnish Loofbourrow such information
concerning the Company as Loofbourrow reasonable determines to be appropriate
with respect to the Offering (“Information”).  The Company shall afford
Loofbourrow and its counsel and representatives full and complete access to its
books and records and will use commercially reasonable efforts to afford
Loofbourrow with full and complete cooperation of management to gather the
Information on a reasonable basis.  The Company recognizes and confirms that
Loofbourrow (a) will use and rely on the Information in performing the services
contemplated by this Agreement, without independently verifying the accuracy and
completeness of the same, (b) does not assume responsibility for the accuracy or
completeness of the Information, and (c) will not make an appraisal of any
assets or liability of the Company.



The Company hereby represents to Loofbourrow that all solicitation materials
prepared by the Company and used in connection with the Offering, including,
without limitation, the Form 1-E (the “Offering Materials”) will not, as of the
date of any offer or sale in connection with the Offering, contain any untrue
statement of a material fact or omit a material fact necessary to make the
statements contained therein, not misleading, in light of the circumstances
under which they were made.  If at any time an event occurs as a result of which
the Offering Materials, as then amended or supplemented, would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made when such Offering Materials are delivered to a prospective purchaser
pursuant hereto, not misleading, the Company will promptly notify Loofbourrow to
suspend solicitation of prospective purchasers in connection with the Offering;
and if the Company decides to amend or supplement the Offering Materials, it
will promptly advise Loofbourrow by telephone (with confirmation in writing) and
will promptly prepare an amendment or supplement that will correct such
statement or omission.
 
 
 

--------------------------------------------------------------------------------

 


Loofbourrow will not violate, or cause the Company to violate, any applicable
federal and state securities laws in connection with the Offering.


5.
Confidentiality.  In connection with this engagement, it is contemplated that
Loofbourrow will receive from the Company certain information (including certain
business planning, product, marketing, technical, financial, and other
information and materials) the Company considers confidential.  Loofbourrow
shall use this confidential information solely for the purpose of providing
services to the Company and will not disclose to any party (other than
Loofbourrow’s officers, directors, employees, affiliates, and counsel who have a
need to know such information, herein “Representatives”) any such confidential
information, except with the prior written approval of the Company; provided,
however, that the foregoing restrictions shall not apply to any information
that: (a) is included in the Offering Materials and disclosed pursuant to the
distribution of the Offering Materials as permitted by the Company, (b) the
Company consents to having disclosed in connection with the Offering, (c) is
publicly available when provided or thereafter becomes publicly available other
than through disclosure by Loofbourrow or its Representatives, or (d) is
required to be disclosed by Loofbourrow by judicial or administrative process in
connection with any action, suit, proceeding, or investigation; and provided,
further, however, that Loofbourrow shall give the Company notice of any such
requirement immediately upon the becoming aware of same and shall not disclose
such information except only to the extent required after the maximum time
permitted.  Information shall be deemed “publicly available” if it becomes a
matter of public knowledge or is contained in materials available to the public
or is obtained by Loofbourrow from any source other than the Company or its
representatives, provided that such source was not to Loofbourrow’s actual
knowledge subject to a confidentiality agreement with the Company.  Loofbourrow
will take reasonable steps to assure that the Offering Materials are not
distributed to any persons not permitted to receive them pursuant to the terms
hereof.  Loofbourrow will not provide any confidential information to
prospective Investors or any other third party without the express written
consent of the Company.

 
6.
Representations and Warranties of Loofbourrow.  Loofbourrow represents and
warrants to the Company as follows:  (a) it is a licensed broker-dealer
registered with the SEC and  FINRA; (b) there are no judgments, orders, decrees,
or like actions, or any proceedings pending, before the SEC, FINRA, any State,
or any court or arbitration panel that prohibit or effect Loofbourrow from
carrying out its obligations under this Agreement; and (c) this Agreement has
been duly authorized and approved by Loofbourrow, does not contravene its
organizational documents or any agreement or order to which it is a party, and
is a legal and valid obligation binding on Loofbourrow.

 
 
 

--------------------------------------------------------------------------------

 


7.
Indemnification.  The Company acknowledges that Loofbourrow will be acting on
behalf of the Company and will require indemnification by the Company.  The
Company further acknowledges that Loofbourrow’s indemnification provisions
attached hereto as Exhibit A are incorporated by reference herein or are made a
part hereof for all purposes as though set forth entirely herein.



8.
Miscellaneous.  The Offering will be completed in accordance with Regulation E
under the Securities Act of 1933, as amended, which is the securities offering
registration exemption applicable to business development companies registered
under the Investment Company Act of 1940, as amended ("Investment Company Act"),
and all applicable state or other jurisdictional securities laws (i.e. “blue
sky” laws).  All investors in the Transaction will be persons who qualify as
accredited investors under all applicable federal and state securities laws and
who execute a subscription agreement and investor questionnaire.



The Company shall have the right to identify investors with which it has
affiliations who would be suitable accredited investors for the Offering
("Company-Introduced Investors"). In the event that the Company decides that
these investors are suitable for the Offering and these investors purchase
Securities in the Offering, no fees shall be due to Loofbourrow respecting
Securities purchased by Company-Introduced Investors pursuant to Section 2
above.


The Company agrees that, following the closing of the Offering, Loofbourrow
shall have the right to place advertisements in financial and other newspapers
and journals at its own expense describing its services to the Company
hereunder, provided that Loofbourrow will submit a copy of any such
advertisement to the Company for its approval, which approval shall not be
unreasonably withheld or delayed.


The parties agree that their relationship under this Agreement is a placement
agent relationship only, and nothing herein shall cause Loofbourrow to be
partners, agents or fiduciaries of, or joint venture partners with, the Company
or with each other.


This Agreement may not be amended or modified except in writing and shall be
governed by, and construed in accordance with the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 


If this Agreement reflects our mutual understanding, please execute two copies
in the space indicated below and return one to us.




Very truly yours,


JOHN W. LOOFBOURROW ASSOCIATES, INC.




/s/ John W. Loofbourrow
_____________________________
John W. Loofbourrow
President


Accepted and agreed to as of April 9, 2008:


BLACKHAWK CAPITAL GROUP BDC, INC.




/s/ Craig A. Zabala
____________________________________
Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Indemnification
 
Blackhawk Capital Group BDC, Inc., a Delaware corporation (the “Company”) agrees
to indemnify and hold harmless Loofbourrow Inc. (“Loofbourrow”), together with
its affiliates, directors, officers, agents, and employees (Loofbourrow and each
such entity or person, an “Indemnified Person”), from and against any and all
losses, claims, damages, judgments, and liabilities, expenses, or costs (and all
actions in respect thereof and any legal or other expenses in giving testimony
or furnishing documents in response to a subpoena or otherwise), including the
cost of investigating, preparing for, or defending any such action or claim,
whether or not in connection with litigation in which an Indemnified Person is a
party, as and when incurred, directly or indirectly caused by, relating to,
based upon, or arising out of Loofbourrow’s performance of its engagement by the
Company under the letter agreement dated as of April 9, 2008, as it may be
amended from time to time (the “Agreement”), or otherwise arising out of or in
connection with advice or services provided or to be provided by Indemnified
Persons pursuant to the Agreement, the transactions contemplated thereby, or any
Indemnified Person’s actions or inactions in connection with any such advice,
services, or transactions, including any indemnified person’s sole or
contributory negligence, if such activities were performed (i) in good faith and
(ii) in such manner reasonably believed by such Indemnified Person to be within
the scope of the authority conferred by the Agreement or by law and to be on
behalf of the Company or in furtherance of the performance of Loofbourrow’s
services under the Agreement; provided, however, such indemnity agreement shall
not apply to any such loss, claim, damage, liability, or cost incurred by any
Indemnified Person to the extent it is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the gross negligence or willful misconduct or bad
faith of such Indemnified Person.  The Company also agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with the any advice or
services provided by any Indemnified Persons in connection with the Agreement,
the transactions contemplated by the Agreement, or any Indemnified Persons’
actions or inactions in connection with any such advice, services, or
transactions except for any such liability for losses, claims, damages,
liabilities, or costs found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such Indemnified Person’s gross negligence or willful misconduct
or bad faith in connection with such advice, actions, inactions, or services.


These Indemnification Provisions shall be in addition to any liability that the
Company may otherwise have to any Indemnified Person and shall extend to the
following: Loofbourrow, its affiliated entities, directors, officers, employees,
agents, legal counsel and controlling persons of Loofbourrow within the meaning
of the federal securities laws, and the respective successors, assigns, heirs,
beneficiaries, and legal representatives of each of the foregoing indemnified
persons or entities.  All references to Loofbourrow or Indemnified Persons in
these Indemnification Provisions shall be understood to include any and all of
the foregoing indemnified persons or entities.
 
 
 

--------------------------------------------------------------------------------

 


If any action, proceeding, or investigation is commenced, as to which an
Indemnified Person proposes to demand such indemnification, it will notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Person to notify the Company will not relieve the Company from
its obligations hereunder except if and only to the extent that the Company’s
defense of such action, proceeding or investigation is actually prejudiced by
the Indemnified Person’s failure so to notify the Company. Loofbourrow will have
the right to retain counsel of its own choice to represent it; however, such
firm shall be acceptable to the Company, which acceptance shall not be
unreasonably withheld, and unless the Company assumes Loofbourrow’s defense as
provided below, the Company will pay the reasonable fees and expenses of such
counsel, and such counsel shall to the fullest extent consistent with its
professional responsibilities cooperate with the Company and any counsel
designated by it. The Company will be entitled to participate at its own expense
in the defense, or if it so elects, to assume and control the defense of any
action, proceeding, or investigation, but if the Company elects to assume the
defense, such defense shall be conducted by counsel reasonably acceptable to
Loofbourrow. Any Indemnified Person may retain additional counsel of its own
choice to represent it but shall bear the fees and expenses of such counsel
unless the Company shall have specifically authorized the retaining of such
counsel.  The Company will not be liable for any settlement of any claim against
an Indemnified Person made without its written consent.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and any Indemnified Person, on the other
hand, shall contribute to the losses, claims, damages, liabilities, or costs to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Company, on the one hand, and Loofbourrow, on the other
hand, and also the relative fault of the Company, on the one hand, and
Loofbourrow, on the other hand, in connection with the statements, acts or
omissions that resulted in such losses, claims, damages, liabilities, or costs,
and the relevant equitable considerations shall also be considered.  No person
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such
misrepresentation.  Notwithstanding the foregoing, Loofbourrow shall not be
obligated to contribute any amount hereunder that exceeds the amount of fees
received by Loofbourrow pursuant to the Agreement.


Neither termination nor completion of the engagement of Loofbourrow or any
Indemnified Person under the Agreement shall affect the provisions of these
Indemnification Provisions, which shall then remain operative and in full force
and effect for two years.
 
 
 

--------------------------------------------------------------------------------

 
 
If any provision contained in this Exhibit A is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable, or against
its regulatory policy, the remainder of the provisions contained in this Exhibit
A shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated. These Indemnification Provisions may not be amended or
modified in any way, except by subsequent agreement executed in writing.
 
 
 

--------------------------------------------------------------------------------

 